Name: COMMISSION REGULATION (EC) No 440/97 of 6 March 1997 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  agricultural activity
 Date Published: nan

 No L 67/ 14 EN Official Journal of the European Communities 7. 3 . 97 COMMISSION REGULATION (EC) No 440/97 of 6 March 1997 fixing the export refunds on cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 (3) thereof, Whereas Article 13 of Regulation (EEC) No 1766/92 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas Regulation (EC) No 1517/95 of 29 June 1995 laying down detailed rules for the application of Regula ­ tion (EEC) No 1766/92 as regards the arrangements for the export and import of compound feedingstuffs based on cereals and amending Regulation (EC) No 1162/95 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3) in Article 2 lays down general rules for fixing the amount of such refunds; Whereas that calculation must also take account of the cereal products content; whereas in the interest of simpli ­ fication, the refund should be paid in respect of two cate ­ gories of 'cereal products', namely for maize, the most commonly used cereal in exported compound feeds and maize products, and for 'other cereals', these being eligible cereal products excluding maize and maize products; whereas a refund should be granted in respect of the quantity of cereal products present in the compound feedingstuff; Whereas furthermore, the amount of the refund must also take into account the possibilities and conditions for the sale of those products on the world market, the need to avoid disturbances on the Community market and the economic aspect of the export; Whereas, however, in fixing the rate of refund it would seem advisable to base it at this time on the difference in the cost of raw inputs widely used in compound feeding ­ stuffs as the Community and world markets, allowing more accurate account to be taken of the commercial conditions under which such products are exported; Whereas the refund must be fixed once a month; whereas it may be altered in the intervening period; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 1766/92 and subject to Regulation (EC) No 1517/95 are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 7 March 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 March 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 126, 24. 5 . 1996, p. 37. P) OJ No L 147, 30 . 6 . 1995, p. 51 . 7. 3 . 97 EN Official Journal of the European Communities No L 67/ 15 ANNEX to the Commission Regulation of 6 March 1997 fixing the export refunds on cereal-based compound feedingstuffs Product code benefitting from export refund ('): 2309 10 1 1 9000 , 2309 10 13 9000, 2309 10 31 9000 , 2309 10 33 9000 , 2309 10 51 9000 , 2309 10 53 9000, 2309 90 31 9000 , 2309 90 33 9000, 2309 90 41 9000 , 2309 90 43 9000 , 2309 90 51 9000, 2309 90 53 9000 . (ECU/tonne) Cereal products (2) Amount of refund (2) Maize and maize products : CN codes 0709 90 60, 0712 90 19, 1005, 1102 20, 1103 13 , 1103 29 40, 1104 19 50, 1104 23, 1904 10 10 26,44 Cereal products (2) excluding maize and maize products 16,34 (') The product codes are defined in Sector 5 of the Annex to Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12. 1987, p 1 ), amended . ( 2) For the purposes of the refund only the starch coming from cereal products is taken into account. Cereal products means the products falling within subheadings 0709 90 60 and 0712 90 19, Chapter 10 , and headings Nos 1101 , 1102, 1103 and 1104 (excluding subheading 1104 30) and the cereals content of the products falling within subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature . The cereals content in products under subheadings 1904 10 10 and 1904 10 90 of the combined nomenclature is considered to be equal to the weight of this final product . No refund is paid for cereals where the origin of the starch cannot be clearly established by analysis .